DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jing (US 20190384080) as IDS provided.

    PNG
    media_image1.png
    188
    770
    media_image1.png
    Greyscale

Regard to claim 1, Jing discloses a display device, comprising: 
a display panel comprising a first substrate [TFT substrate 10] and a second substrate [CF substrate 20] arranged opposite to each other to form a cell, the display panel being provided with a bonding side, and the first substrate extending beyond the second substrate at the bonding side to form a bonding region on the first substrate; 
a first polarizer 50 arranged at a side of the first substrate away from the second substrate; and 
a second polarizer 60 arranged at a side of the second substrate away from the first substrate, 
wherein 
an edge of the second polarizer extends beyond an edge of the second substrate 20 at the bonding side of the display panel, 
a gap is formed between a portion of the edge of the second polarizer extending beyond the edge of the second substrate and the bonding region on the first substrate, and 
a filler [a first sealing adhesive 701 is formed and filled in the cavity and a second sealing adhesive 702] is arranged in the gap.  

Regard to claim 14, Jing disclose the display device, wherein the display panel further comprises 
a side other than the bonding side, the edge of the first substrate 10 is flush (clean) with the edge of the second substrate 20 at the side other than the bonding side, and 
a black sealant 701/702 is coated on the edge of the first substrate and the edge of the second substrate, 
wherein 
an inner side of the black sealant 701 is a side adjacent to a display region of the display panel, 
an outer side of the black sealant 702 is a side away from the display region of the display panel, and 
the outer side of the black sealant 702 extends beyond the edge of the second polarizer 60 at the side other than the bonding side and is inherently flush (clean) with a surface of the second polarizer away from the second substrate.  

2.	Claims 1-2, 4-5 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moon et al. (US 20190204661).

    PNG
    media_image2.png
    190
    590
    media_image2.png
    Greyscale

Regard to claim 1, Moon et al.  disclose a display device, comprising: 
a display panel comprising a first substrate 111 and a second substrate 112 arranged opposite to each other to form a cell, the display panel being provided with a bonding side, and the first substrate extending beyond the second substrate at the bonding side to form a bonding region on the first substrate; 
a first polarizer 130 arranged at a side of the first substrate 111 away from the second substrate; and 
a second polarizer 120 arranged at a side of the second substrate away from the first substrate, 
wherein 
an edge of the second polarizer 120 extends beyond an edge of the second substrate 112 at the bonding side of the display panel, 
a gap is formed between a portion of the edge of the second polarizer 120 extending beyond the edge of the second substrate and the bonding region on the first substrate, and 
a filler 140 is arranged in the gap [a side cover layer 140 covering the side surface of the display panel 110 in addition to the first polarizing plate 120 attached to the top surface of the display panel 110 and the second polarizing plate 130 attached to the bottom surface of the display panel 110].  

Regard to claim 2, Jing discloses the display device, wherein the side of the second substrate 112 away from the first substrate 111 is a display side of the display panel [with the pad region PA as shown in Fig. 7, but not at the bonding region].  

Regard to claim 4, Moon et al. disclose the display device, wherein the edge of the second polarizer 120 also extends beyond an edge of the first substrate 111 at the bonding side of the display panel.  

Regard to claim 5, Moon et al. disclose the display device, wherein the edge of the second polarizer 120 extends beyond the edge of the first substrate by 1mm to 3mm at the bonding side of the display panel [a width of each of the first and second extended portions EP1 and EP2 in the first direction D1 may be in a range from about 0.1 mm to about 1 mm [0075] [0109]].  
Regard to claim 14, Moon et al.  disclose the display device, wherein the display panel further comprises 
a side other than the bonding side, the edge of the first substrate 111 is flush (clean) with the edge of the second substrate 112 at the side other than the bonding side, and 
a black sealant 140 is coated on the edge of the first substrate 111 and the edge of the second substrate 112, 
wherein 
an inner side of the black sealant 143/140 is a side adjacent to a display region of the display panel, 
an outer side of the black sealant 140 is a side away from the display region of the display panel, and 
the outer side of the black sealant 140 extends beyond the edge of the second polarizer 120 at the side other than the bonding side and is inherently flush (clean) with a surface of the second polarizer away from the second substrate.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Jing (US 20190384080) as IDS provided as applied to claim 1 in view of Zhang (CN 107505785) as IDS provided.
Jing fails to disclose the features of claims 2-5.

    PNG
    media_image3.png
    250
    702
    media_image3.png
    Greyscale

Regard to claim 2, Zhang teaches the display device, wherein the side of the second substrate [the colour film base plate 11] away from the first substrate [the array substrate 12] is a display side of the display panel.  

Regard to claim 3, Zhang teaches the display device, wherein the first substrate is an array substrate [the array substrate 12], and the second substrate is a color filter substrate [the colour film base plate 11].  

Regard to claim 4, Zhang teaches the display device, wherein the edge of the second polarizer T also extends beyond an edge of the first substrate 12 at the bonding side 16 of the display panel.  

Regard to claim 5, Zhang teaches the display device, wherein the edge of the second polarizer T extends beyond the edge of the first substrate by 1mm to 3mm at the bonding side of the display panel [the traditional method is the circuit with TFT (Thin FilmTransistor. thin film transistor) substrate 12 and the upper layer of CF (colour filter, a colour filter) substrate 11 slightly larger (typically greater than 1 mm), to be exposed to the binding position of the line to leave a drive line of the binding position, which covers the area to be set to avoid seen by the user to affect the display appearance].  It would have been an obvious matter of choice to make “the edge of the second polarizer T extend beyond the edge of the first substrate by 1mm to 3mm at the bonding side of the display panel”, since such a modification would have involved a mere change in the size of the component. A change of size is generally recognized  as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a display device as Jing disclosed with the features of claims 2-5 for realizing ultra-narrow frames or frameless (abstract) as Zhang taught.

2.	Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Jing (US 20190384080) as IDS provided [or Moon et al. (US 20190204661)] as applied to claim 1 in view Tsai et al. (US 20050151900).
Jing also discloses the display device, wherein the sealing adhesive can not only seal the LCD panel, but also can shade the bonding end 10-1 [0042].  The shade sealing adhesive is obviously made of a black filing adhesive [a first sealing adhesive 701 is formed and filled in the cavity and a second sealing adhesive 702] filled between the second polarizer 60 and the bonding region on the first substrate 10.  Moon also discloses the display device, wherein the side cover layer 140 may include a colored material (e.g., a black, gray, blue, or dark blue material) or a light-blocking material [0078].

However, Jing or Moon fail to disclose the display device, wherein the filler comprises a filling adhesive filled between the second polarizer and the bonding region on the first substrate, a black matrix is arranged at a surface of the second substrate facing the first substrate, and the filling adhesive and the black matrix together form a light-shielding structure [the black filling adhesive obviously discloses in Jing or Moon].  

    PNG
    media_image4.png
    230
    796
    media_image4.png
    Greyscale

Regard to claim 6, Tsai et al. disclose the display device, wherein the filler comprises 
a black filling adhesive [a sealant 208 obviously made of the black filling adhesive in Jing or Moon] filled between the second polarizer 216 and the bonding region on the first substrate 202,
a black matrix 206 is arranged at a surface of the second substrate 204 facing the first substrate 202, and 
the black filling adhesive [a sealant 208 obviously made of the black filling adhesive in Jing or Moon] and the black matrix 206 together form a light-shielding structure.  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a display device as Jing or Moon disclosed, wherein the filler comprises a filling adhesive filled between the second polarizer and the bonding region on the first substrate, a black matrix is arranged at a surface of the second substrate facing the first substrate, and the filling adhesive and the black matrix together form a light-shielding structure for capable of reducing light leakage at edges of bezel of a liquid crystal display module [0003] as Tsai et al. taught.

    PNG
    media_image5.png
    167
    517
    media_image5.png
    Greyscale

Regard to claim 7, Moon et al. disclose the display device, wherein 
an inner side of the black filling adhesive [0078] is a side adjacent to a display region of the display panel [with separated with intermediate buffer layer 143, the first side surface 111a and the second side surface 112a as show in Fig. 5], and 
an outer side of the black filling adhesive 140 is a side away from the display region of the display panel,
wherein 
the inner side of the black filling adhesive is obviously flush with the edge of the second substrate at the bonding side [an intermediate buffer layer 143, the first side surface 111a and the second side surface 112a as show in Fig. 5], and 
the outer side of the black filling adhesive extends beyond the edge of the second polarizer and is obviously flush (clean) with a surface of the second polarizer away from the second substrate.  

Regard to claim 8, Tsai et al. disclose the display device, wherein
a light-shielding layer 214 is further arranged on the edge of the second polarizer 216 at the bonding side of the display panel, and in a direction perpendicular to the first substrate, 
the light-shielding layer 214 at least covers a gap between the black filling adhesive [a sealant 208 obviously made of the black filling adhesive in Jing or Moon] and the black matrix 206 but does not cover a display region of the display panel.  
3.	Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Jing (US 20190384080) as IDS provided [or Moon et al. (US 20190204661)] as applied to claim 1 in view Tsai et al. (US 20050151900).

Jing also disclose the display device, wherein the filler comprises a filling adhesive 701 filled between the second polarizer and the bonding region on the first substrate [a first sealing adhesive 701 is formed and filled in the cavity], and a black sealant 702 coated at an outer side of the filling adhesive; the outer side of the filling adhesive is a side away from a display region of the display panel [the second sealing adhesive 702 may be extended to enclose the portion of the COF 80] as shown in Figs. 4-6 [0056]. Moon et al. also disclose the display device, wherein a filling adhesive 143 filled between the second polarizer and the bonding region on the first substrate [intermediate buffer layer 143 may include a strength enhancing layer including (or formed of) metal, acrylic, or glass and an adhesive layer to attach the strength enhancing layer to the first and second side surfaces 111a and 112a[0088]], and a black sealant 140 coated at an outer side of the filling adhesive; the outer side of the filling adhesive is a side away from a display region of the display panel [the side cover layer 140 may include a colored material (e.g., a black, gray, blue, or dark blue material) or a light-blocking material [0078]].

However, Jing or Moon fail to disclose the display device, wherein the filler comprises a light-shielding layer is arranged on the edge of the second polarizer at the bonding side of the display panel, and in a direction perpendicular to the first substrate, the light-shielding layer at least covers a gap between the black sealant and a black matrix on the second substrate but does not cover the display region of the display panel; the black matrix is arranged at a surface of the second substrate facing the first substrate; and an orthogonal projection of the black sealant in the direction perpendicular to the first substrate partially overlaps an orthogonal projection of the light-shielding ayer in the direction perpendicular to the first substrate, and the orthogonal projection of the light-shielding layer in the direction perpendicular to the first substrate partially overlaps an orthogonal projection of the black matrix on the second substrate in the direction perpendicular to the first substrate (claims 9 and 11).  

Tsai et al. disclose the display device, wherein the filler comprises 
a light-shielding layer 214 is arranged on the edge of the second polarizer 216 at the bonding side of the display panel, and in a direction perpendicular to the first substrate, 
the light-shielding layer 214 at least covers a gap between the black sealant [a sealant 208 obviously made of the black filling adhesive in Jing or Moon] and a black matrix 260 on the second substrate but does not cover the display region of the display panel [to able to display]; 
the black matrix 260 is arranged at a surface of the second substrate 204 facing the first substrate 202; and 
an orthogonal projection of the black sealant in the direction perpendicular to the first substrate partially overlaps an orthogonal projection of the light-shielding layer in the direction perpendicular to the first substrate, and the orthogonal projection of the light-shielding layer in the direction perpendicular to the first substrate partially overlaps an orthogonal projection of the black matrix on the second substrate in the direction perpendicular to the first substrate.  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a display device as Jing or Moon disclosed, wherein the filler comprises a light-shielding layer is arranged on the edge of the second polarizer at the bonding side of the display panel, and in a direction perpendicular to the first substrate, the light-shielding layer at least covers a gap between the black sealant and a black matrix on the second substrate but does not cover the display region of the display panel; the black matrix is arranged at a surface of the second substrate facing the first substrate; and an orthogonal projection of the black sealant in the direction perpendicular to the first substrate partially overlaps an orthogonal projection of the light-shielding layer in the direction perpendicular to the first substrate, and the orthogonal projection of the light-shielding layer in the direction perpendicular to the first substrate partially overlaps an orthogonal projection of the black matrix on the second substrate in the direction perpendicular to the first substrate (claims 9 and 11) for capable of reducing light leakage at edges of bezel of a liquid crystal display module [0003] as Tsai et al. taught.
Regard to claim 10, Moon et al. disclose the display device, wherein
the filling adhesive is at least partially filled between the second substrate and the first substrate, 
an inner side of the black sealant is a side adjacent to the display region of the display panel and adhered to the filling adhesive [with separated with intermediate buffer layer 143, the first side surface 111a and the second side surface 112a as show in Fig. 5], 
an outer side of the black sealant 140 is a side away from the display region of the display panel, and 
the outer side of the black sealant extends beyond the edge of the second polarizer at the bonding side and is obviously flush (clean) with a surface of the second polarizer away from the second substrate.  

Regard to claim 12, Moon et al. disclose the display device, wherein the filling spacer comprises glass spacers and/or plastic spacers laminated one on another [intermediate buffer layer 143 may include a strength enhancing layer including (or formed of) metal, acrylic, or glass and an adhesive layer to attach the strength enhancing layer to the first and second side surfaces 111a and 112a[0088]].  

Regard to claim 13, Moon et al. disclose the display device, wherein
an inner side 143 of the filling spacer is a side adjacent to the display region of the display panel and flush with the edge of the second substrate, 
an inner side of the black sealant is a side adjacent to the display region of the display panel, 
an outer side of the black sealant 140 is a side away from the display region of the display panel, and 
the outer side of the black sealant extends beyond the edge of the second polarizer at the bonding side and is obviously flush (clean) with a surface of the second polarizer away from the second substrate.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Xu et al. (US 20160357059) disclose a display panel, wherein the first substrate extends outward on a side of the first non-display area to protrude out of the second substrate; the first polarizer extends outward on the side of the first non-display area to protrude out of the second substrate.

Chen et al. (US 20180231834) disclose a display panel, wherein the first polarized film 50 adheres to the first substrate 10, and is arranged within the closed cell formed by the first substrate 10, the second substrate 20, and the first frame glue 30. Thus, the first polarized film is prevented from being affected, which enhances the stability of the first polarized film 50 and the second polarized film 52 and ensure the normal operations of the display device.

Cho (US 20160062182) discloses a display device, wherein one side 991 of the upper polarizer 501b may protrude or extend to intersect (or cross) an imaginary (planar) surface 901 that extends toward the upper polarizer 501b from the side surface of the upper substrate 361b. The light shielding sealant 685 may be disposed on at least one of a plurality of side surfaces of the two substrates 361a and 361b.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296. The examiner can normally be reached 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871